Citation Nr: 1030035	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1954.  The appellant seeks surviving spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for the cause of the 
Veteran's death.

A December 2008 Board decision denied the appellant's claim.  The 
appellant appealed that December 2008 decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, in a June 2009 Order, the Court vacated that 
the Board's decision and remanded the claim to the Board for 
readjudication, in accordance with the Joint Motion.  In November 
2009, the Board remanded the claim for additional development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims.

The appellant contends that the Veteran's death was related to 
his service.  Specifically, she contends that the Veteran 
developed bleeding stomach ulcers in service that caused 
hypertension, which caused the fatal cerebrovascular accident 
(CVA).  Alternatively, the appellant argues that the Veteran's 
hypertension and fatal CVA were due to exposure to ionizing 
radiation during service. 
Records from the Nuclear Test Personnel Review (NTPR) Program 
show that the Veteran participated in Operation Tumbler- Snapper, 
a radiation exposure test, in May of 1952.  While no known record 
of the Veteran's individual radiation exposure was available, a 
Department of Defense reconstruction of radiation exposure 
estimated the Veteran's radiation exposure as .37 rem, gamma.

The Veteran died in February 2007.  The certificate of death 
provides that the immediate cause of death was CVA secondary to 
hypertension.  Hypertension, heart disease and CVA are not listed 
as presumptive diseases attributable to ionizing radiation under 
38 C.F.R. § 3.309(d) (2009), or radiogenic diseases listed at 
38 C.F.R. § 3.311(b)(2) (2009).

Under 38 C.F.R. § 3.311(b)(4), if a claim is based on a disease 
other than those listed as radiogenic under this section, VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  In November 2009, Dr. J.S., 
the Veteran's private neurologist, noted that while the Board did 
not find evidence that the Veteran's high blood pressure had 
onset within one year of service discharge, other conditions, 
such as a stroke, could have a latent presentation after 
radiation exposure.  

Dr. J.S. reported that recent medical evidence showed that people 
with radiation exposure were at a higher risk of developing 
cardiovascular disease, to include strokes.  As the Veteran's 
exposure to radiation was within a distance of 1.5 miles from the 
nuclear detonation and the cause of death was an embolic stoke, 
Dr. J.S. opined that the Veteran's radiation exposure contributed 
to his latent presentation of the underlying stroke secondary to 
cardiovascular disease.  In support of the opinion, Dr. J.S. 
submitted what appears to be an excerpt from a medical study by 
the Imperial College of London regarding how low doses of 
radiation can cause heart disease and stroke.  The Board finds 
that the appellant has substantially complied with the regulatory 
requirements for her appeal to be referred for the opinion(s) 
provided for at 38 C.F.R. § 3.311(c) (2009).  Unfortunately, the 
report of the VA examination provided in March 2010 did not 
reference Dr. J.S.'s opinion or the study cited by Dr. J.S.  
Therefore, an addendum to that opinion is required.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal under this alternate theory of 
entitlement, and to ensure due process, further development of 
the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  As there is no necessity for requesting a 
dose estimate, since the Veteran's actual 
lifetime exposure to ionizing radiation is 
documented in records already on file, the 
appeal must be forwarded for review and 
production of opinion(s) by the VA 
Undersecretary for Benefits in accordance 
with the provisions of 38 C.F.R. § 3.311(c).  
An expert opinion from the Under Secretary 
for Health as contemplated in 38 C.F.R. § 
3.311(c) or referral to an outside consultant 
for medical opinion as contemplated by 38 
C.F.R. § 3.311(d), as deemed appropriate, 
should be obtained as to whether sound 
scientific and medical evidence supports the 
conclusion that it is at least as likely as 
not that the Veteran's cause of death 
resulted from exposure to radiation in 
service.   The opinion should address the 
opinion provided by Dr. J.S., the contention 
that the Veteran was within 1.5 miles of a 
nuclear detonation, as well as referencing 
the estimate of the dose of actual exposure 
to ionizing radiation, and the study cited by 
Dr. J.S. to support the contention that being 
within 1.5 of a nuclear detonation caused or 
materially and substantially contributed to 
the Veteran's cause of death.  

2.  Then, readjudicate the claim, after the 
appellant and her attorney have been provided 
with all evidence, including the March 2010 
VA examination report and the addendum, as 
well as all communications, to include the 
April 2010 supplemental statement of the 
case.  If the decision remains adverse to the 
appellant, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




